Citation Nr: 0502787	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from November 
7, 1996, to February 1, 1999.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from February 2, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD, 
assigning a 10 percent evaluation therefor.  In a May 1999 
rating decision, the evaluation assigned the veteran's PTSD 
was increased to 30 percent, and in a December 2001 rating 
decision was increased to 50 percent effective February 2, 
1999.

The Board, in a July 2002, decision, denied entitlement to a 
rating in excess of 30 percent for PTSD for the period 
between September 11, 1992, and February 2, 1999; and denied 
entitlement to a rating in excess of 50 percent for PTSD for 
the period from February 2, 1999.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

The Court, in a June 2004 Memorandum Decision, affirmed the 
Board's decision as to the denial of a rating in excess of 30 
percent for PTSD for the period prior to November 7, 1996, 
and vacated the Board decisions denying evaluations in excess 
of 30 percent for PTSD for the period between November 7, 
1996, and February 2, 1999, and in excess of 50 percent for 
PTSD for the period from February 2, 1999.  The Court 
remanded the case to the Board as to the latter two issues.  
The Court issued its Judgment in this case in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court, in the June 2004 Memorandum Decision, essentially 
concluded that the Board had impermissibly substituted its 
own medical judgment in addressing the probative value of 
certain Global Assessment of Functioning scores assigned the 
veteran, and also erred in finding that the veteran 
manifested none of the symptoms listed in the current rating 
criteria for assignment of a 70 percent evaluation for PTSD.

After reviewing the record, the Board concludes that further 
development is warranted in order to address the concerns 
raised by the Court in the June 2004 decision.  In this 
regard the Board notes that the veteran was last afforded a 
VA examination for his PTSD in May 2001.  Given the number of 
years since the veteran was last examined, and in order to 
elicit a more complete understanding of the severity of his 
PTSD, another VA examination of the appellant is warranted.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R 
§ 3.159, amended VA's duties to notify and assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA must also provide notice 
explaining what information and evidence it will seek to 
provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
claims, and has not been adequately advised of the evidence 
VA would obtain for him, and what information or evidence he 
was responsible for submitting.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A remand 
consequently is also required in order to ensure that the 
veteran receives the due process to which he is entitled.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
specifically inform the veteran of 
the evidence that he is to provide, 
and which part, if any, the RO will 
attempt to obtain on his behalf.  
The RO should request that the 
appellant provide any evidence in 
his possession that pertains to the 
instant claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to treatment for PTSD 
sicne November 7, 1996.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of his 
service-connected PTSD.  The 
examiner should indicate with 
respect to each psychiatric symptom 
identified under the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of 
the veteran's service-connected 
PTSD.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include dementia.  The examiner 
should also provide an opinion 
concerning the degree of social and 
industrial impairment solely 
resulting from PTSD, to include 
whether PTSD renders the appellant 
unemployable.  A global assessment 
of functioning score with an 
explanation of the significance of 
the score assigned.  should be 
provided. 

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  

4.  The veteran is hereby notified 
that it is his responsibility to 
report for all examinations and to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to the last 
known address.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested examination does not 
include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to 
be taken.

6.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
re-adjudicate the issues on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and his 
representative with an appropriate opportunity to respond.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is 


notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


